Citation Nr: 1623485	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-26 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The alleged Veteran had alleged active military service from October 1942 to April 1946.  The appellant is the adult son of the alleged Veteran. 

November 2003 correspondence from the National Personnel Records Center reflects that the alleged Veteran's service which was from November 1942 to April 1946 was as a member of the recognized guerrillas in the service of the Armed Forces of the United States is not considered active service in the United States Army.  The alleged Veteran's service in October 1942 has also not been recognized as active service.  The evidence also reflects that the alleged Veteran may have served in the Regular Philippine Army from July 1945 to April 1946.  For purposes of this decision, the issue of whether the alleged Veteran had active service is moot as the appellant is not a helpless child.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in the Philippines.  


FINDINGS OF FACT

1.  The alleged Veteran died in September 1962.  

2.  The appellant has contended that he is the alleged Veteran's son.

3.  The appellant, who was born in 1949, attained the age of 18 in 1967, and the age of 23 in 1972.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the appellant was permanently incapable of self-support before attaining the age of eighteen years.



CONCLUSION OF LAW

The criteria for entitlement to VA benefits have not been met. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.3, 3.57, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the July 2013 determination letter, VA also provided the appellant with notice of the evidence necessary to substantiate the claim for benefits.  Thereafter, the claim was readjudicated in a June 2014 statement of the case, and the appellant was again notified of the evidence necessary to substantiate the claim.  The appellant has not alleged, and the evidence does not reflect that he has been prejudiced by any defect with notice, a duty to assist, or the timing of any such notice.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009) (burden showing that an error is harmful or prejudicial falls on party attacking agency decision.) 

The Board has considered whether it should obtain a VA medical opinion on the issue of whether the appellant was incapable of self-support prior to attaining the age of 18 but finds that such an opinion is not necessary to decide this claim.  The appellant turned 18 in 1967, approximately 50 years ago.  The evidence of record does not indicate that a VA examination and/or opinion now, without any clinical records for the appellant from birth until 2013, would provide probative evidence of whether he was incapable of self-support decades ago.  Although the record reflects that the appellant has a 2013 diagnosis of status post Hansen's disease and bilateral clawed hands, there is no other evidence of record with regard to the Veteran's medical condition, to include any medical evidence that he contracted Hansen's disease and had bilateral clawed hands prior to age 18.  There is no evidence of permanent medical condition prior to age 18, or any other medical condition now which may have rendered the appellant permanently incapable of self-support prior to the age of 18; thus, an opinion would serve no useful purpose and is unnecessary.   

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  

Legal criteria

The child of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation, including service connection for the cause of the Veteran's death. 38 U.S.C.A. § 1310. 

The term "child" for the purpose of VA benefits, including dependency and indemnity compensation, including service connection for the cause of the Veteran's death, is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support; and who is a child of the Veteran at the time of the Veteran's death. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§3.57, 3.1000(d)(2). 

To establish entitlement to the benefit on the basis of being a helpless child, the determination is made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defect.  The question of permanent incapacity for self-support is one of fact. 38 C.F.R. §3.356. 

The principal factors for consideration are: 

(1) The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. §3.356.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The Court has held that, in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday." Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self- support. Id.  If the claimant is shown to be capable of self- support at eighteen, VA is required to proceed no further. Id.  

Analysis

The appellant was born in October or November 1949, and attained the age of 18 in 1967.  The appellant asserts that he is the son of the alleged Veteran.  

Initially, the Board notes that the appellant is older than 18, having attained that age more than four decades ago.  (He is also older than 23 years of age, the age limit for receiving benefits based on pursuing a course of instruction at an approved educational institution.)  

The alleged Veteran died in September 1962 from pulmonary tuberculosis.  The alleged Veteran was not in receipt of service-connection for any disability at the time of his death.  

The Board notes that the appellant's claim is actually one of whether new and material evidence has been received to reopen a claim of entitlement to VA benefits; however, because the RO has not adjudicated it as such, and because there is no prejudice to the appellant by reviewing the issue on a de novo basis, the Board will not require the appellant to submit new and material evidence.  
The claims file includes correspondence and documents over the past seven decades; therefore, the Board will summarize it below.

Historically, a July 1945 affidavit and a March 1946 affidavit indicated that the alleged Veteran had not been a prisoner of war.  The March 1946 document also indicated that the alleged Veteran had no wounds or illness incurred.  

In April 1956, the alleged Veteran filed a claim for service connection for a "disease of the lungs" and for a chest injury "caused by a fall from a waterfall."  The RO also accepted claims for service connection for malaria and a scrotal defect.  

In July 1956, the RO informed the alleged Veteran that his claim was denied because he failed to submit an affidavit regarding service incurrence and requested medical evidence.  In December 1956, the RO denied the alleged Veteran's claims for service connection, and sent him notification of such in January 1957.  In 1958, the alleged Veteran submitted additional evidence to support his claim.  In May 1958, the RO found that new and material evidence had not been received.  The alleged Veteran died in September 1962.  He did not have a claim for VA benefits/compensation pending at the time of his death.

In March 1972, the appellant informed VA that he had been notified that his father had been granted back pay but that the check for such back pay had been returned as "unclaimed".  The appellant stated that he, as the sole heir, would like to file a claim to obtain this back pay.  In May 1972, VA informed the appellant that it had no record of the alleged Veteran receiving any benefits.  

In December 1986 correspondence received by VA in January 1987, the appellant filed a claim for "uncollected pension" of the alleged Veteran.  In response, in January 1987 correspondence, VA informed the appellant that he had no probable entitlement to death benefits because the alleged Veteran's death was not service-connected.  In April 1987, the appellant submitted additional evidence.  In May 1987, the RO informed the appellant that it could not take further action on his claim for burial benefits because the claim was not timely filed.  

In May 1987, the appellant stated that he was "now filing a claim for whatever compensation benefits is or maybe [sic] due him."  In March 9, 1988 correspondence, the RO denied the appellant's claim and informed him that he was not eligible for VA benefits because he was over the age of 23.  

In correspondence received by VA on March 31, 1989, the appellant asserted that he was under the age of 23 and unmarried at the time of the alleged Veteran's death in 1962.  In May and June 1989 correspondence, the RO continued to deny the appellant's claim.  In August 1989, the appellant submitted additional evidence and stated that the alleged Veteran had been captured by the Japanese in January 1945, tortured and nearly died.  

In February 2013, the appellant submitted a VA Form 21-534 (Application for DIC, Death Pension and Accrued Benefits form).  His claim was denied by the RO in July 2013, and that denial forms the basis for the present appeal.

The appellant submitted a "Medical Certificate" by Dr. M. Ballarta certifying that the appellant was examined on January 22, 2013 and had a clinical impression of "s/p Hansen's [Disease] [with] hand disability (claw hands bilateral)".

The appellant has stated that he is penniless and disabled and has a family to support.  (See July 2012 correspondence).  In July 2014 correspondence, he stated that as a child he was always sick and undernourished.  

There is no medical evidence of record which reflects that the appellant was permanently incapable of self-support by reason of physical or mental defect prior to attaining the age of 18.  As noted above, the term "child" for VA benefit purposes is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support.  

The evidence with regard to the appellant's health includes his statement that he was sick and undernourished as a child and the 2013 certificate mentioned above, when he was age 63, that he was status post Hansen's disease and had clawed hands.  Not only does the evidence not reflect that he had Hansen's disease prior to age 18, but it importantly, does not reflect that he became permanently incapable of self-support prior to age 18.  Being "sick" and "undernourished" have not been shown by competent credible evidence to have rendered the appellant permanently incapable of self-support.

The Board acknowledges the appellant's statement that he was unmarried and under age 18 when his father died.  However, those factors are only two of the necessary factors to obtain VA benefits.  The appellant has not provided sufficient evidence of a third necessary factor, that the appellant, prior to 18, was rendered permanently incapable of self-support by reason of physical or mental defect. 

The appellant has not been shown to have the experience, training, or education necessary to make a competent determination that he was permanently incapable of self-support prior to the age of 18.  

As an aside, the Board notes that there are some integrity problems with the appellant's claim.  The claims file includes two variations of the alleged Veteran's last name on different documents.  (In March 1989, the appellant submitted a "Certificate of Birth and Baptism" reflecting a birth date of October [redacted], 1949. however, the father's last name is spelled differently than the last name of the alleged Veteran on military records, but the same as a Certificate of Life Birth).  

Also, there is an unexplained difference in birthdates.  In correspondence dated "July 1990", the appellant stated that he was born on October [redacted], 1949; however, in a February 2001 affidavit, he stated that he was born on October [redacted], 1949.  Notably, the alleged Veteran listed his son's date of birth as November [redacted], 1949 on his application for VA benefits in 1956, and the appellant has also listed his date of birth as November [redacted], 1949 (see VA Form 21-534); his Register of Birth record lists his date of birth as November [redacted], 1949.  

The Board also notes that the appellant's "Register of Birth" lists his mother's age as 29 in 1949, whereas the "Certificate of Life Birth" lists it as 24 in 1949, and she has been noted to have been 29 at the time of her death in 1953.  

In essence, the documents contain several typographical errors, clerical errors, or misstatements. 

Finally, the appellant contends that the alleged Veteran was a prisoner of war; however, the affidavits submitted during the alleged Veteran's lifetime indicate that he did not claim that he was a prisoner of war, and did not contend that he was held prisoner for a week, tortured, and almost died due to the torture.  

Assuming arguendo, that regardless of the errors noted above, the appellant is the alleged Veteran's son, VA benefits are still not warranted because there is no competent credible evidence of record that the appellant was permanently incapable of self-support prior to the age of 18.

The Board, at this time, does not need to make a finding with regard to whether the appellant is married (and thus not eligible to be a helpless child) because the Board finds that he has not been shown to have been incapable of self-support prior to age 18.  

With regard to cause of death benefits, the evidence does not support a finding that the appellant is a helpless child; thus, the Board need not address whether the alleged Veteran is a Veteran for VA purposes and whether the cause of his death warrants service connection.  

In addition, with regard to any claim for accrued benefits, a valid claim for such would have to have been made within one year of the alleged Veteran's death.  Thus, any claim for accrued benefits would have had to have been filed in 1963. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Board finds that the preponderance of the evidence is against a finding that the appellant is under the age of 18, under the age of 23 and pursuing a course of education or training, or that he became permanently incapable of self-support by reason of physical or mental defect prior to age eighteen; thus, the appellant is not entitled to VA death benefits.  38 U.S.C.A. § 1310 and 38 C.F.R. § 3.57.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to VA death benefits is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


